DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-8 in the reply filed on 01/11/2022 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a number of 2 to 8 containers are capable of supplying liquid directly to the viral detection chamber” (claim 4); “an electronic control system for controlling the operation of pumps, valves and the electronic detection system” (claims 7); “a number of 2 to 6 viral detection chambers to each being assigned an  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, the limitation “embedded electronic processing system” is unclear.  Is the applicant trying to claim the electronic processing system is embedded in the device?
Claim 1 recites “at least one viral detection chamber, each of the at least one viral detection chambers having at least one working electrode…” It is unclear if the applicant is trying to claim a plurality of viral detection chambers since the at least one viral detection chamber does not imply a plurality of viral detection chambers.  
Claim 1 recites the limitation "the at least one viral detection chambers" in L6.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites the limitation "the inner walls" in L2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 is not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  Regarding claim 4, the claimed “a number of 2 to 8 containers are capable of supplying liquid directly to the viral detection chamber” is unclear because these limitations are not positive elements of the claim.  For the purpose of this Office action, the claim will be treated as intended use limitations.
Claim 5 is not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  Regarding claim 5, the claimed “dust collector and two centrifugal collector tube” are unclear because the claim does not define what dust collector and centrifugal collector tube are.  For the purpose of this Office action, the claim will be treated as intended use limitations.

Claim 7 recites the limitation "the [...] pumps, valves [...]" in L2.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 8, the limitation “a number of 2 to 6 viral detection chambers to each being assigned an electronic detection system with a common electronic processing system” is unclear.  Are the viral detection chambers the same viral detection chamber of claim 1?  Is the applicant trying to claim additional viral detection chambers?  Is the electronic detection system the same electronic detection of claim 1?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 & 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pierson et al. (US 2019/0232282).
Regarding claim 1, Pierson et al. teach: 
1. Device for real-time detection (¶ 0194, 0285+) of aeropathogens (Abstract+) comprising 
an aerosampler having an air inlet (e.g., pneumatic interface 160; see i.e., “The pneumatic interface 160 is configured to provide a fluid such as air into the sealed fluid path 150 through the blister pack chamber in order to promote flow of fluid in the desired direction along the fluid path 150 to the test wells 175.” ¶ 0204) and at least one collector tube (e.g., test well inlet path 176), 
a microfluidic system comprising at least one container (e.g., mixing chamber 153), piping (155) and at least one micro pump (e.g., blister pack) for flowing a liquid (see i.e., “[...] the blister pack 140 can be compressed by the user or reader device until the pressure of its liquid contents causes the blister pack 140 to rupture. Though described as a rupturable blister pack, other embodiments can implement mechanically openable chambers configured to similarly release the enclosed liquids into the first segment 151 of the fluid path 150.” ¶ 0203), 
at least one viral detection chamber (e.g., testing wells 175), 
each of the at least one viral detection chambers (e.g., testing wells 175) having at least one working electrode (e.g., electrodes 171A, 171B), 
at least one electronic detection system (e.g., detection system 2100; see also reader device 600), and 
an electronic processing system (e.g., computing device 1700). 
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
With regard to limitations in claims 1-5, 7 & 8 (e.g., “…at least one working electrode apt to be equipped with functionalized biosensors and at least one counter electrode”, “… connectable to the electrodes of the at least one viral detection chamber”, “… processing data receivable from the at least one electronic detection system”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the 

Regarding claims 2, 3 & 6-8, Pierson et al. teach:
2. The device according to claim 1, wherein the aerosampler comprises at least two collector tubes (e.g., test well inlet paths 176) capable of collecting simultaneously two size distributions of aeropathogens (see ¶ 0217 for example). 
3. The device according to claim 2, wherein the at least one container (153) is capable of supplying wetting liquid to the inner walls of the at least one collector tube (176) of the aerosampler (see ¶ 0213-0217 for example). 
6. The device according to claim 1, wherein the viral detection chamber (175) has an upper and a lower inner wall parallel to each other, on each of which are provided with a number of 3 to 6 electrodes (see Fig. 1D for example). 
7. The device according to claim 1, comprising an electronic control system (e.g., processor 610; communication module 615) capable of controlling operation (see ¶ 0271-0281 for example). 
8. The device according to claim 1, comprising a number of 2 to 6 viral detection chambers (see Fig. 1D (175) for example). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2019/0232282) in view of Frick (US 6190548).

Frick teaches a multi-chamber treatment device comprising two collection chambers (113A, 113B) subsequent in a fluid flow direction (see Figs. 2, 9, 10 for example) capable of collecting particles of difference size (see C3/L44-C4/L43 for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Pierson et al., with the teachings of Frick to separate particles of different size (C4/L49-C5/L3).  Regarding the limitation centrifugal collector tubes, since the claim does not further specify the structure of the tubes, the limitation has been interpreted broadly as a container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798